Name: COMMISSION REGULATION (EC) No 2463/95 of 23 October 1995 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy
 Date Published: nan

 24. 10 . 95 [ EN I Official Journal of the European Communities No L 254/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2463/95 of 23 October 1995 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 47 635 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (s); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . For lot B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . Is) OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 254/2 | EN | Official Journal of the European Communities 24 . 10 . 95 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1995 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 EURON NL) 4. Representative of the recipient ( 10) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under ILA(l)(f)) 8 . Total quantity : 360 tonnes (648 tonnes of cereals) 9 . Number of lots : 1 ; see Annex II 10 . Packaging and marking (6)(8) 0 ( 12) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA(2)(c) and IIA(3)) Language to be used for the marking : see Annex II supplementary markings : ' Expiry date :...' (production date + 12 months) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 4  24. 12. 1995 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 11 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 11 . 1995 (b) period for making the goods available at the port of shipment : 18 . 12. 1995  7. 1 . 1996 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, 200 rue de la Loi/Wetstraat, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20 . 10 . 1995, fixed by Commission Regulation (EC) No 2295/95 (OJ No L 233, 30 . 9 . 1995, p. 24) 24. 10 . 95 EN Official Journal of the European Communities No L 254/3 LOTS B, C 1 . Operation No (') : see Annex II 2. Programme : 1995 3. Recipient (2) : Euronaid, PO box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 euron nl) 4 . Representative of the recipient (l0) : to be designated by the recipient 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) 0 : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under ILA.1 (a)) 8 . Total quantity : 33 222 tonnes 9. Number of lots : (see Annex II) 10 . Packaging and marking (6) (8) f) (u) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA2(c) (lot B), IIA2(a) (lot C) and IIA.3) Language to be used for the marking : see Annex II In bulk + 679 500 sacks + 325 needles and sufficient twine (2 m/bag)(14) 1 1 . Method of mobilization : the Community market 12. Stage of supply : lot B : free at port of shipment (H ) lot C : free at port of shipment  fob stowed and trimmed ( l3)(") 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 11  31 . 12. 1995 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 11 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 11 . 1995 (b) period for making the goods available at the port of shipment : 25 . 12 . 1995  14. 1 . 1996 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20 . 10 . 1995, fixed by Commission Regulation (EC) No 2295/95 (OJ No L 233, 30 . 9 . 1995, p. 24) L 254/4 lENl Official Journal of the European Communities 24. 10 . 95 LOT D 1 . Operation No ('): 1698/94 2. Programme : 1 994 3. Recipient (2) : Peru 4. Representative of the recipient : Fondo de contravalor Peru  Comunidad Europea, Emilio Cave ­ necia No 329-of.301 , San Isidro  Lima 27 (Peru)  Fax : 41 56 52 5. Place or country of destination (*) : Peru 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA ( 1 ) (a)) 8 . Total quantity : 7 1 27 tonnes 9. Number of lots : 1 10 . Packaging and marking : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Callao 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 12. 1995 18 . Deadline for the supply : 21 . 1 . 1996 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 11 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 11 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 12. 1995 (c) deadline for the supply : 4. 2. 1 996 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l 'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32-2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20 . 10 . 1995, fixed by Commission Regulation (EC) No 2295/95 (OJ No L 233, 30 . 9 . 1995, p. 24) 24. 10 . 95 EN Official Journal of the European Communities No L 254/5 LOTS E, F, G, H, I 1 . Operation No ('): 217/95 (E) ; 218/95 (F) ; 219/95(G); 220/95 (H) ; 221 /95(1) 2. Programme : 1995 3. Recipient (2) : UNRWA, Supply division, Amman Office, P.O. Box 140157 Amman  Jordan (Tlx : 21170 UNRWA JC, fax : 86 41 27) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Lot E : Ashdod : West Bank, PO Box 19149, Jerusalem (tel . (9722) 89 05 55 ; telex : 26194 UNRWA IL ; fax (9722) 81 65 64) Lot F : Lattakia : PO Box 4313, Damascus, SAR (tel . (96311 ) 662 40 81 ; telex : 412006 UNRWA SY ; fax : (9631 1 ) 661 56 23) Lot G : Beirut : tel . (961-1 ) 60 36 82 ; fax : 60 36 83 ; telex : 21077 UNRWA LE, Lot H : Amman : PO Box 484, Amman, Jordan (tel . (9626) 74 19 14 / 77 22 26 ; telex : 23402 UNRWA JFOJO ; fax : (9626) 74 63 61 ) Lot I : Ashdod : GAZA c/o Field Supply and Transport officer, West Bank, West Bank, PO Box 19149 , Jerusalem (tel.: (9722) 89 05 55 ; Telefax : 972 (2) 81 65 64 ; Telex : 26194 UNRWA IL) 5 . Place or country of destination (*) : E and I : Israel ; F : Syria ; G : Lebanon ; H : Jordan 6. Product to be mobilized : milled rice (product code 1006 30 94 900 / 1006 30 96 900 / 1006 30 92 900 7. Characteristics and quality of the goods (3) f) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A. 1 (f)) 8 . Total quantity : 1 162 tonnes (2 092 tonnes of cereals) 9 . Number of lots : 5 (E : 66 tonnes ; F : 175 tonnes ; G : 302 tonnes ; H : 287 tonnes ; 1 : 332 tonnes) 10 . Packaging and marking (8) (') ( IS) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA 2(a) and IIA. 3) Markings in English 1 1 . Method of mobilization of product : the Community market 1 2 . Stage of supply :  lots E, F, I : free at port of landing  landed  lots G, H : free at destination 1 3 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5 . Port of landing : lots E, I : Ashdod ; lot F : Lattakia 1 6 . Address of the warehouse and, if appropriate, port of landing : lot G : UNRWA warehouses in Beirut ; lot H : UNRWA warehouses in Amman 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 12. 1995 18 . Deadline for the supply : lots E, F , 1 : 7. 1 . 1996 ; lots G, H : 14. 1 . 1996 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7 . 11 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 11 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  31 . 12 . 1995 (c) deadline for the supply : lots E, F, 1 : 21 . 1 . 1996 ; lots G, H : 28 . 1 . 1996 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstaat 200, B - 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 20 . 10 . 1995, fixed by Commission Regulation (EC) No 2295/95 (OJ No L 233, 30 . 9 . 1995, p. 24) No L 254/6 HEN Official Journal of the European Communities 24. 10 . 95 LOT K 1 . Operation No ('): 242/95 2. Programme : 1995 3. Recipient (2) : CICR, 19 , avenue de la Paix, CH-1202 GenÃ ¨ve (tel . (41 22)734 60 01 ; telex 22269 CH CICR) 4. Representative of the recipient : DelegaÃ §Ã £o do ComitÃ © Internacional de Cruz Vermelha, Travessa JoÃ £o Seca 14 , Caixa Postal 2501 , Luanda 5. Place or country of destination : Angola 6. Product to be mobilized : maize meal 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under II.B ( l)(d)) 8 . Total quantity : 2 000 tonnes (3 846 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (8) f) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B (2) (a) and II.B (3)) Markings in Portuguese 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lobito 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  24. 12. 1995 18 . Deadline for the supply : 28 . 1 . 1996 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 11 . 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 11 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 12. 1995  7. 1 . 1996 (c) deadline for the supply : 11 . 2. 1996 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B - 1 049 Bruxelles/Brussel (telex 22037, AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 20. 10 . 1995, fixed by Commission Regulation (EC) No 2295/95 (OJ No L 233, 30 . 9 . 1995, p . 24) 24. 10 . 95 EN Official Journal of the European Communities No L 254/7 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7 . 1989 , p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1053/95 (OJ No L 107, 12. 5. 1995, p. 4), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p. 33 (lot D : Manuel Gonzalez Olaechea No 247, San Isidro, LIMA. Tel .: (51-14) 415827, fax : 418017). (6) Lots A, B : Shipment to take place in 20-foot containers condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph , of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate (Al : -I- expiry date ; Lot F : the phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid.),  lots A, B, K : fumigation certificate (the cargo shall be fumigated with alumine phosphine). (8) Notwithstanding OJ No C 114, point II.A(3)(c) or II.B(3)(c) is replaced by the following : ' the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. ( 10) The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, PO box 1315, NL-1000 BH Amsterdam. (") For lots B, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. (a) See second amendment to OJ No C 114 published in OJ No C 135, 26 . 5. 1992, p. 20 . ( 13) Notwithstanding Articles (7) (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs . ( 14) For the twine : 60 % polyester, 40 % cotton, 20/4, knotted free yarn , 5 000 mg/kg, on spools of 3kg. ( 15) Shipment to take place in 20-foot containers : Lots E, F and I : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 1 5 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. No L 254/8 EN Official Journal of the European Communities 24. 10 . 95 After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. H The vessel chartered by the recipient (self-trimming bulk carrier) is to be loaded by the successful tenderer free of risk and expense to the vessel at the average rate of 5 000 tonnes per weather working day of 24 consecutive hours . Should this rate not be attained, demurrage shall be paid by the successful tenderer to the Commission at the rate stipulated in the charter party. For working time saved, despatch money shall be paid by the Commission to the successful tenderer at the rate of 50 % of the rate of demurrage stipulated. Laytime to be non-reversible . 24. 10 . 95 EN Official Journal of the European Communities No L 254/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia) Total kvantitet (ton) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? Toimi N:o Aktion n r PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino MÃ ¤Ã ¤rÃ ¤maa BestÃ ¤mmelseland Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for the marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften LÃ ­ngua a utilizar na rotulagem MerkinnÃ ¤ssÃ ¤ kÃ ¤ytettÃ ¤vÃ ¤ kieli MÃ ¤rkning pÃ ¥ fÃ ¶ljande sprÃ ¥k A 360 246/95 Egypt English B 1 566 Bl : 540 B2 : 1 026 244/95 245/95 Afghanistan Bangladesh English English C 32 356 Cl : 20 000 C2 : 8 000 C3 : 4 356 243/95 247/95 249/95 Ethiopia Ethiopia Ethiopia English English English